COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  City of Georgetown, Texas; Dale Ross,          §           No. 08-20-00171-CV
  Mayor of the City of Georgetown; and
  David Morgan, City Manager of the City         §              Appeal from the
  of Georgetown,
                                                 §            395th District Court
                       Appellants,
                                                 §        of Williamson County, Texas
  v.
                                                 §           (TC# 18-0998-C395)
  Terrill W. Putnam,
                                                 §
                        Appellee.
                                                 §

                                          ORDER

        The Court GRANTS the Appellee’s agreed motion to continue the February 25, 2021

submission and oral argument setting. The above styled and numbered cause will be rescheduled

at a later date.

        IT IS SO ORDERED this 18th day of February, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.